Citation Nr: 1417202	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for residuals of a broken left foot.

The Veteran testified before the undersigned at an April 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

The Board notes that the agency of original jurisdiction (AOJ) has characterized the issue on appeal as being entitlement to service connection for residuals of a broken left foot and that this issue was adjudicated by the AOJ on a de novo basis. However, a claim of service connection for a left foot disability was denied in an unappealed July 2005 rating decision.

Where the claim in question has been finally adjudicated at the AOJ level and not appealed, the statutes make clear that the Board must initially determine whether new and material evidence has been submitted with regard to the claim of service connection for a left foot disability, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim. Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the issue throughout the appeal, the Board has recharacterized the issue as stated above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the April 2012 hearing, the Veteran reported that X-rays of his left foot had been taken at the VA outpatient clinic in Greenville, South Carolina two to three years prior to the hearing.  The most recent VA treatment records in the claims file are contained in the Columbia Vista electronic records system and are dated to July 2005 and from July 2008 to June 2010.  There are no results of any left foot X-rays included in these records and there are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a left foot disability contained in the Columbia Vista electronic records system and dated from July 2005 through July 2008 and from June 2010 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



